 


NOT FOR PUBLICATION 
                                     UNITED STATES DISTRICT COURT 
                                        DISTRICT OF NEW JERSEY 
 
________________________________________ 
                                          ) 
Luxottica Group S.P.A.,                   ) 
                           Plaintiff      ) 
                                          )                 Civil No: 16‐05847 (RBK‐KMW) 
               v.                         ) 
                                          ) 
Shore Enuff, et al.,                      )                 Order Adopting 
                                          )                 the Report and Recommendation  
                                          )                 of the Magistrate Judge 
                       Defendants.        )                  
________________________________________) 
ROBERT B. KUGLER, District Judge 
        THIS MATTER having come before the Court on the Report and Recommendation of the 
Honorable Karen M. Williams, United States Magistrate Judge, filed on 24 September 2018 (ECF Doc. 
No. 89) [“this Report”] regarding Plaintiff’s, Luxottica Group, motion to strike Defendants’, Shore Enuff, 
Answers, and for Default Judgment (ECF Doc. No. 83) [“the Motion”]; and 
        THE COURT having received no objections pursuant to L. Civ. R. 72.1(c)(2) and having reviewed 
this Report and for good cause shown,  
        IT IS HEREBY ORDERED that this Report be ADOPTED as the findings of fact and conclusions 
of law of this Court, and accordingly 
        IT IS FURTHER ORDERED that:  
         the Motion be GRANTED, Defendants’ Answers STRUCK and Default Judgment ENTERED.  
        The Clerk is instructed to terminate this case.  
         
         
Date:  24 October 2018                                       s/ Robert B. Kugler   
                                                            ROBERT B. KUGLER 
                                                            U.S. District Judge 
         
         

 




 
